PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/023,306
Filing Date: 29 Jun 2018
Appellant(s): ARNOLD et al.



__________________
Thomas G. Eschweiler Reg. No. 36,981
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/23/2021 and Supplemental Appeal Brief was filed on 3/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
Claim(s) 8 and 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shim et al. (Hereinafter “Shim”) in the US Patent Application Publication Number US 20180143231 A1.

Regarding claim 8, Shim teaches a method for determining an emission coefficient (FIG. 6 is a graph representing the ideality factor (emission coefficient) obtained for the radiative current component and non-radiative current component in relation to the injected current; Paragraph [0017] Line 1-4) of a device under test (DUT) using a test circuit [120] (FIG. 1, a system for measuring the resistance of a light-emitting diode (LED) according to an embodiment of the invention may include a resistance measurement device 110, a spectrophotometer 120, and a current supply part 130; Paragraph [0027] Line 1-5), comprising:
coupling a parameter measurement circuit [110] (A resistance measurement circuit 110 in Figure 1) associated with the test circuit [120] (Spectrophotometer as the test circuit) to an input pin associated with the DUT (Figure 1 shows the input pin of The DUT which wherein the input pin is coupled to a diode element [LED] within the DUT (Figure 1);
performing voltage and current measurements associated with the input pin using the parameter measurement circuit [110] (When the injected current in relation to changes in the applied voltage of the light-emitting diode is as shown in FIG. 4, the radiative current component 510 and the non-radiative current component 520 included in the injected current can be expressed as shown in FIG. 5. Since an increase in the applied voltage leads to an increase in the injected current, an increase in the applied voltage leads to an increase in the radiative current component and the non-radiative current component as well; Paragraph [0043] Line 3-11);
determining a plurality of contact resistance values respectively based on the voltage and current measurements and an emission coefficient estimate using a contact resistance estimation circuit (The resistance value computation part 220 in Figure 2 may use an ideality factor selected from a preconfigured injected current region to model the radiative current component and non-radiative current component. The ideality factors as the emission coefficient for the radiative current component and the non-radiative current component can be obtained by differentiating the Shockley diode equation, and in one example, the ideality factors can be obtained using [Equation 3]; Paragraph [0045] Line 1-8; The voltage difference between the modeled radiative current component or non-radiative current component and the actually measured radiative current component or non-radiative current component can be used to compute the resistance component; Paragraph [0049] Line 1-5; the radiative current component and the non-radiative current component can be represented as FIG. 9 and FIG. 10, respectively, where the slope in each graph represents the resistance value according to Ohm's formula; Paragraph [0050] Line 4-7); and
determining an emission coefficient associated with the DUT based on the determined plurality of contact resistance values using an emission coefficient determination circuit [220] (The resistance value computation part 220 may use an ideality factor selected from a preconfigured injected current region to model the radiative current component and non-radiative current component. The ideality factors for the radiative current component and the non-radiative current component can be obtained by differentiating the Shockley diode equation, and in one example, the ideality factors can be obtained using [Equation 3]. Here, nR is the ideality factor for the radiative current component, and n.sub.NR is the ideality factor for the non-radiative current component 
n R = q k B T ( .differential. ln I R .differential. V ) - 1 n NR = q k B T ( .differential. ln I NR .differential. V ) - 1 [ Equation 3 ] ##EQU00002## ; Paragraph [0045] Line 1-13; More specifically, the resistance measurement device may compute a multiple number of ideality factors of the first non-radiative current component according to the injected current and may select one ideality factor included in an injected current region from among the multiple ideality factors. Then, the selected ideality factor may be substituted into the Shockley diode equation for the first non-radiative current component to generate the second non-radiative current component; Paragraph [0064] Line 1-9. Shim discloses that the resistance measurement device compute number of ideality factor using Shockley diode equation which requires non radiative and radiative current component and radiative and non-radiative current component can be determined from the resistance using ohm’s law from the voltage value. Shockley diode equation requires the resistance component and ideality factor is determined using Shockley diode equation therefore the ideality factor (as emission coefficient) is determined based on the contact resistance).
Regarding claim 17, Shim teaches a test circuit (Figure 1 and Figure 2) configured to determine an emission coefficient of a device under test (DUT) (FIG. 6 is a graph representing the ideality factor (emission coefficient) obtained for the radiative current component and non-radiative current component in relation to the injected current; Paragraph [0017] Line 1-4) of a device under test (DUT), comprising:
a parameter measurement circuit [110] (a resistance measurement device 110 as the parameter measurement circuit) configured to perform voltage and current measurements associated with an input pin of the DUT (FIG. 1, a system for measuring the resistance of a light-emitting diode (LED) according to an embodiment of the invention may include a resistance measurement device 110, a spectrophotometer 120, and a current supply part 130; Paragraph [0027] Line 1-5);
a contact resistance estimation circuit [220] (a resistance value computation part 220 as the contact resistance estimation part) (FIG. 2, a resistance measurement device 110 according to an embodiment of the invention may include a current component separation part 210 and a resistance value computation part 220; Paragraph [0038] Line 1-4) configured to determine a plurality of contact resistance values respectively based on the voltage and current measurements and an emission coefficient estimate (the resistance value computation part 220 may compute the resistance value for the radiative current component or the resistance value for the non-radiative current component; Paragraph [0039] Line 5-8); and
an emission coefficient determination circuit [210] configured to determine an emission coefficient associated with the DUT based on the determined plurality of contact resistance values (The current component separation part 210 may separate the injected current for the light-emitting diode into the radiative current component and the non-radiative Paragraph [0039] Line 1-5; Paragraph [0064] Line 1-9).

NEW GROUNDS OF REJECTION
None

WITHDRAWN REJECTIONS
Claims 9-16 and 18-23. Claims 9-16 and 18-23 are objected to for being dependent upon rejected independent claims, but would be allowable if rewritten into independent form to include all of the limitations of the independent claims and any intervening claims from which they depend, respectively.

The proposed amendment of 11/12/2020 to claim 1 and the cancellation of claim 2, would place claims 1 and 3-7 in condition for allowance, if entered. Therefore the examiner’s answer will only address the rejection of claims 8 and 17.

(2) Response to Argument
	The prior art of record relevant to the discussion below is:
Shim et al. US 20180143231 Al (Hereinafter “Shim”).

Response to Arguments in Section VII (pages 5-11) of Appeal Brief 
Appellant’s Argument:  In section VII, pages 5-11 of the Brief, Appellant presents a number of particular arguments that fall under Appellant's broader position that the Office 

Response:  The examiner respectfully disagrees with each of these arguments as follows.
The independent claim (i.e., claim 8 and claim 17) stand rejected under 35 U.S.C 102(a) (1) as being anticipated by Shim ‘231 A1. Claims 8 and 17 recites:

8.    (Currently amended) A method for determining an emission coefficient of a device under test (DUT) using a test circuit, comprising:
coupling a parameter measurement circuit associated with the test circuit to an input pin associated with the DUT, wherein the input pin is coupled to a diode element within the DUT;
performing voltage and current measurements associated with the input pin using the parameter measurement circuit;
determining a plurality of contact resistance values respectively based on the voltage and current measurements and an emission coefficient estimate using a contact resistance estimation circuit; and
determining the emission coefficient associated with the DUT based on the determined plurality of contact resistance values using an emission coefficient determination circuit.

17.    (Currently amended) A test circuit configured to determine an emission coefficient of a device under test (DUT), comprising:
a parameter measurement circuit configured to perform voltage and current measurements associated with an input pin of the DUT;
a contact resistance estimation circuit configured to determine a plurality of contact resistance values respectively based on the voltage and current measurements and an emission coefficient estimate; and
an emission coefficient determination circuit configured to determine the emission coefficient associated with the DUT based on the determined plurality of contact resistance values.

The Office action relies on Shim ‘231 A1 as teaching all of the limitation of claims 8 and 17. See Office Action, page 14-15 (For claim 8) and page 22, Appellant is not understood to dispute the Office action’s characterization of the teachings of Shim ‘231 A1 or the application of these teachings as it pertains to claim 8, lines 11-12 and claim 17, lines 8-10.

The Office action cites Shim ‘231 A1 as teaching of “determining the emission coefficient associated with the DUT based on the determined plurality of contact resistance values using an emission coefficient determination circuit”. See Office action, page 14-15. In particular, the Office action references the following teaching of Shim, paragraphs 45 and 64 (For claim 8).

The Office action cites Shim ‘231 A1 as teaching of “an emission coefficient determination circuit configured to determine the emission coefficient associated with the DUT based on the determined plurality of contact resistance values”. See Office action, page 

Appellant’s Argument: Appellant’s first argument in section VII (page 6, first paragraph) of Appeal Brief, that “Shim et al. do not disclose determining an emission coefficient associated with the DUT based on the determined plurality of contact resistance values, as recited in respective claims 8 and 17.”

Response: Examiner respectfully disagrees. Shim discloses, “the resistance value computation part 220 may use an ideality factor selected from a preconfigured injected current region to model the radiative current component and non-radiative current component. The ideality factors for the radiative current component and the non-radiative current component can be obtained by differentiating the Shockley diode equation, and in one example, the ideality factors can be obtained using [Equation 3]. Here, nR is the ideality factor for the radiative current component, and n.sub.NR is the ideality factor for the non-radiative current component 
n R = q k B T ( .differential. ln I R .differential. V ) - 1 n NR = q k B T ( .differential. ln I NR .differential. V ) - 1 [ Equation 3 ] ##EQU00002## ; (Paragraph [0045] Line 1-13). The results of obtaining the ideality factors for the radiative current component and non-radiative current component in relation to the injected current by using [Equation 3] are as shown in FIG. 6 (Paragraph [0046])”. Again Shim discloses, “More specifically, the resistance measurement device may compute a multiple number of ideality factors of the first non-radiative current component according to the injected current and may select one ideality factor included in an injected current region from among the multiple ideality factors. Then, the selected ideality 


Appellant’s Argument: Appellant argues on page 7 of the brief, second paragraph line 1-3, “The FOA interprets the ideality factor for the radiative current component and the ideality factor for the non-radiative current component, as corresponding to the emission coefficient associated with the DUT in claim 8”.

Response: Examiner respectfully disagrees. Ideality factor is corresponds to emission coefficient associated with the DUT. Shim discloses n as the ideality factor of LED. From the definition of ideality factor, “The ideality factor of a diode is a measure of how closely the diode follows the ideal diode equation”. Again it is well known that n is the ideality factor, which is also known as the quality factor or sometimes emission coefficient. Therefore examiner’s interpretation “ideality factor” as “the emission coefficient” is correct. 

Appellant’s Argument: Appellant then argues on page 7 of the brief, second paragraph Line 4-6, “Further, from the rejection of claim 8, it appears that the Examiner interprets the resistance value Rs and the resistance value Ra in Shim et al. as corresponding to the plurality of contact resistance values in claim 8.”

Response: Examiner respectfully disagrees. Shim discloses in paragraph 32, “If a light-emitting diode were expressed as an equivalent circuit composed of resistors, the resistance value for the radiative current component could correspond to a serial resistor, and the resistance value for the non-radiative current component could correspond to an additional resistor other than the serial resistor”. In paragraph 50, “FIG. 9 represents the resistance value (RS) for the radiative current component, while FIG. 10 represents the resistance value (RA) for the non-radiative current component”. Therefore Shim discloses that the radiative current component Rs is a serial resistor and the non-radiative current component Ra is an additional resistor other than the serial resistor, so there is one serial resistor and one additional resistor. Therefore Shim discloses a plurality of contact resistance corresponds to the radiative current component Rs is a serial resistor and the non-radiative current component is an additional resistor Ra. Therefore examiner’s interpretation “the plurality of contact resistance values” as “the radiative current component Rs (a serial resistor) and the non-radiative current component Ra (an additional resistor)” is correct.

Appellant’s Argument: Appellant then argues on page 7-8 of the brief, second paragraph Line 10-18 (page 7), and first paragraph Line 1-4 (Page 8), “However, the ideality factors for the radiative current component and for the non-radiative current 

Response: Examiner respectfully disagrees. In reference Shim, the step to calculate the resistance is as follows: 
The resistance computation part model the radiative current component and non-radiative current component using an ideality factor which is selected in different ways as explained in paragraph 45 (Paragraph [0045] Line 1-8).
Then using the voltage difference between the modeled radiative current component or non-radiative current component and the actually measured radiative current component or non-radiative current component, the resistance component is computed as explained in paragraph 49 (Paragraph [0049] Line 1-5). The radiative current component and the non-radiative current component can be represented as FIG. 9 and FIG. 10, respectively, where the slope in each graph represents the resistance value according to Ohm's formula (Paragraph [0050] Line 4-7).
Then the resistance measurement device may generate a second radiative current component or non-radiative current component by modeling the first radiative current component or non-radiative current component by using the ideality factor as explained in paragraph 56.
The resistance measurement device may compute a multiple number of ideality factors of the first radiative current component according to the injected current and may select one ideality factor included in an injected current region from among the multiple ideality factors (Paragraph 57). The ideality factor can be determined in two way explained in paragraph 45. The first way is to: The ideality factors for the radiative current component and the non-radiative current component can be obtained by differentiating the Shockley diode equation and second way:  the ideality factors can be obtained using [Equation 3]. The Shockley diode equation:

    PNG
    media_image2.png
    101
    311
    media_image2.png
    Greyscale

The Shockley diode equation shows the values of resistance which is calculated before and the ideality factors for the radiative current component and the non-radiative current component can be obtained by differentiating the Shockley diode equation. Therefore the resistance value is determined using ohm’s law or using ideality factor in an injected current region and with other component. Then again the ideality factor is determined using the Shockley diode equation which uses the value of resistance of the radiative current component and non-radiative current component. 
 
Appellant’s Argument: Appellant then argues on page 8 of the brief, second paragraph Line 13-23, that “Applicant hereby submits that, Shim et al. do not teach such a feature. More particularly, Shim et al. neither disclose determining such current components based on the resistance value Rs and the resistance value Ra, nor disclose determining another ideality factor based thereon. All that is disclosed in Shim et al. is determining the resistance value Rs and the resistance value Ra, based on the ideality factors, and the reference stops there without disclosing any further determinations based on the resistance value Rs and the resistance value Ra. Further, Shim et al. do not disclose or suggest a need to determine another set of ideality factors based on the resistance value Rs and the resistance value Ra Thus, based on both the above interpretations, Shim et al. do not disclose the claimed subject matter.”

Response: Examiner respectfully disagrees. Shim discloses the ideality factor is calculated using Shockley diode equation which requires the resistance values calculated before as explained above. Therefore Appellant’s argument is not persuasive. 

Appellant’s Argument: Appellant then argues on page 9-10 of the brief, second paragraph Line 7-13, that “However, referring back to the same equation (i.e., the equation (3)) again to show that the emission coefficient of the DUT (i.e., the second parameter) is determined is inappropriate, as the ideality factor in equation (3) of Shim et al. is not determined based on the determined plurality of contact resistances (i.e., the resistance value Rs and Ra in Shim), as required in claim 8. Further, as explained above, the reference stops after determining the resistance value Rs and the resistance value Ra (interpreted as the plurality of contact 

Response: Examiner respectfully disagrees. Shim discloses the ideality factor is calculated using Shockley diode equation which requires the resistance values calculated before as explained above. Shim does not stop after calculating a resistance component. Shim again determines a plurality of ideality factor using any methods and Shockley diode equation (one of the method to calculate ideality factor) is used to calculate the second radiative current component and non-radiative current component. The Shockley diode equation requires the value of resistance component as explained above. Therefore Appellant’s argument is not persuasive.


  Appellant’s Argument: Appellant then argues on page 10-11 of the brief, third paragraph Line 1-2 (on page 10) and first paragraph line 1-3 (on page 11) that “Applicant hereby submits that the Examiner’s question on how the emission coefficient estimate is estimated is not legitimate. In particular, it is clear that the emission coefficient estimate is an initial estimate (See step 306 of method 350 in Fig. 3b), and the feature of the emission coefficient estimate doesn’t make the method inoperable or unclear”.

Response: Examiner respectfully disagrees. Examiner never mentioned in the advisory action that the method is inoperable or unclear. Examiner explained in the advisory action mailed on 12/04/2020 that, “Applicant did not explain how the plurality of resistance is determined from based on the determined plurality of contact resistance values”. Claim recites the emission coefficient is determined based on the plurality of contact resistance values. But claim does not recite how the emission coefficient is determined using the contact resistance and what is the process included in the “based on” statement. Therefore any reference that calculates the emission coefficient using any way of resistance can read on the claim. There is no specific meets and bounds to reject the limitation as claim does not recite the process how the emission coefficient is calculated based on contact resistance. Therefore Shim also discloses the limitation and appellant’s argument is not persuasive.


Appellant does not separately argue the patentability of Independent claim 17 in the Brief as the claim recites similar limitation to claim 8. Accordingly, the examiner submits that the rejections of claim 17 should be maintained for the reasons set forth in the Office action in view of the response to Appellant's arguments set forth above.






Respectfully submitted,
/NASIMA MONSUR/
Primary Examiner, Art Unit 2866

Conferees:

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866         

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                       



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.